Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that he did not effectively waive his right to a jury trial. Defendant properly executed a written waiver in compliance with CPL 320.10 (2), and the record demonstrates that the waiver was made knowingly, intelligently and voluntarily. The court properly denied defendant’s motion to set aside the verdict pursuant to CPL 330.30. The record conclusively refutes defendant’s contention that he entered a guilty plea in Town Court in satisfaction of all the charges. Several of defendant’s other *286contentions are raised for the first time in his briefs and, thus, are not preserved for appellate review. We have examined them, however, and find them to be without merit. (Appeal from judgment of Cattaraugus County Court, Crowley, J.— burglary, second degree, and other charges.) Present—Hancock, Jr., J. P., Doerr, Denman, O’Donnell and Pine, JJ.